DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                             PETER PERAZA,
                                Appellee.

                              No. 4D16-2675

                             [August 30, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 15-15844CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for
appellant.

   Eric T. Schwartzreich and Anthony J. Bruno of Schwartzreich and
Associates, P.A., Fort Lauderdale, for appellee.

GERBER, C.J.

   The state appeals from the circuit court’s final order granting a law
enforcement officer’s amended motion to dismiss the indictment against
him for manslaughter with a firearm. The officer was indicted after
shooting a man who: (1) was walking down the street with an air rifle
which appeared to be a firearm; (2) failed to obey officers’ commands to
drop the weapon; and (3) pointed the weapon towards officers before being
shot. The court found that the officer was entitled to immunity from
prosecution under sections 776.012(1) and 776.032(1), Florida Statutes
(2013), more commonly known as Florida’s “Stand Your Ground” law.

    The state argues that, as held in State v. Caamano, 105 So. 3d 18 (Fla.
2d DCA 2012), law enforcement officers are not entitled to seek immunity
under the Stand Your Ground law. The state reasons that law enforcement
officers already are provided a defense under section 776.05(1), Florida
Statutes (2013), describing the justifiable use of force in making an arrest.
We disagree with the state’s argument and with Caamano. Therefore, we
affirm the circuit court’s order and certify conflict with Caamano.
   We present this opinion in four parts:
   1) the circuit court’s order;
   2) the parties’ arguments on appeal;
   3) our examination of Caamano; and
   4) our review.

                      1. The Circuit Court’s Order

    The circuit court wrote a well-detailed thirty-six page order
documenting the court’s findings of fact and conclusions of law. The court
drafted the order after conducting a six-day evidentiary hearing. During
the hearing, the court heard from thirty-one defense witnesses, including
six witnesses tendered as experts, along with five state witnesses. The
court further examined several exhibits including 911 recordings, police
dispatch recordings, several dozen photographs, the air rifle, a .22 caliber
rifle, and other items and demonstrative aids. The court also conducted a
view of the scene.

   a. The Circuit Court’s Findings of Fact

    In the circuit court’s findings of fact, the court recounted the officer’s
testimony as follows. In 2013, the officer was on road patrol when he
heard a dispatch involving a disturbance with a weapon. The officer then
heard a priority one alert broadcast. The officer approached the scene in
a marked unit with overhead emergency lights on, but without activating
the siren. The officer saw a man walking down Dixie Highway with what
the officer believed was a shotgun or rifle. The officer was fearful that the
man would open fire on vehicles. As the officer drove past the man, the
officer believed that the man saw him, at which point the man began
walking faster. Seeing the man move faster after viewing a marked unit
made the officer think the man was headed somewhere with a purpose.
The officer used his vehicle to block oncoming traffic on Dixie Highway.
The officer then lost sight of the man. The officer feared the man was
gaining a tactical advantage. The officer heard his sergeant say, “This is
going to end bad,” which added to the officer’s fear. The officer and the
sergeant began pursuing the man on foot. They spotted the man about
twenty yards ahead. Both the officer and the sergeant shouted the
commands “Stop!”, “Police!”, and “Drop the weapon!” The officer also could
hear the sounds of other people, including children, from an adjacent
apartment complex’s pool area. The officer closed his distance from the
man to approximately five to ten feet. The officer’s heart was pounding
and his thoughts were racing. The officer decided to react to the man’s
actions. If the man moved, the officer would follow. If the man stopped,

                                      2
the officer would stop. The officer and the sergeant continued to command
the man to “stop” and “drop the weapon.” The man stopped, but he did
not drop the weapon. The officer believed that the man was planning his
next move. The man then brought the rifle over his head, turned towards
the officer and sergeant, and pointed the rifle right at the officer. The
officer fired his gun at the man. The officer could not recall how many
times he fired, but came to learn he fired his gun three times. The man
died from the gunshots.

    The circuit court found that the officer’s account of the incident was
consistent with the other credible witnesses’ testimony and the physical
evidence. The court then found, by the greater weight of the evidence, that
the man ignored repeated warnings to stop and drop the weapon, turned
towards the officers, and pointed his weapon at the officers, causing the
officer to be in fear for his life and the lives of others, prompting the officer
to shoot at the man, resulting in the man’s death.

   b. The Circuit Court’s Conclusions of Law

   In the circuit court’s conclusions of law, the court began by reciting the
statutes at issue, that is, sections 776.012(1), 776.032(1), and 776.05(1),
Florida Statutes (2013).

   In 2013, section 776.012(1) provided:

         [A] person is justified in the use of deadly force and does
      not have a duty to retreat if:
         (1) He or she reasonably believes that such force is
      necessary to prevent imminent death or great bodily harm to
      himself or herself or another or to prevent the imminent
      commission of a forcible felony[.]

§ 776.012(1), Fla. Stat. (2013).

   Section 776.032(1) provided, in pertinent part:

         A person who uses force as permitted in s. 776.012 . . . is
      justified in using such force and is immune from criminal
      prosecution and civil action for the use of such force . . . . As
      used in this subsection, the term “criminal prosecution”
      includes arresting, detaining in custody, and charging or
      prosecuting the defendant.

§ 776.032(1), Fla. Stat. (2013).

                                       3
   Section 776.05(1) provided, in pertinent part:

          A law enforcement officer, or any person whom the officer
      has summoned or directed to assist him or her, need not
      retreat or desist from efforts to make a lawful arrest because
      of resistance or threatened resistance to the arrest. The officer
      is justified in the use of any force:

         (1) Which he or she reasonably believes to be necessary to
      defend himself or herself or another from bodily harm while
      making the arrest[.]

§ 776.05(1), Fla. Stat. (2013).

   Having reviewed the foregoing statutes, the circuit court then
addressed the state’s argument that the officer could not avail himself of
Stand Your Ground immunity under sections 776.012(1) and 776.032(1)
because, as a law enforcement officer, his use of force was governed solely
by section 776.05(1). The state’s argument rested on Caamano, which
held, in pertinent part:

          [I]f [the officer] is entitled to any immunity under either
      statute in this case, then such protection must flow from
      section 776.05. We hold that the specific language of section
      776.05, titled “Law enforcement officers; use of force in
      making an arrest,” must apply to the behavior of law
      enforcement officers during the course of an arrest, rather
      than the language of section 776.032, which applies generally
      to the public at large.

Caamano, 105 So. 3d at 22.

   The circuit court rejected the state’s argument and concluded, as a
matter of law, that the officer in the instant case was eligible to seek Stand
Your Ground immunity under sections 776.012(1) and 776.032(1). The
court articulated two reasons for its conclusion.

    First, the circuit court reasoned that Caamano was distinguishable on
its facts:

      The decision in Caamano and Florida Statute 776.05
      specifically applied to an officer’s use of force while making an
      arrest. “[I]t is undisputed that the alleged crime occurred

                                      4
      during the course of an arrest.” Caamano at 20. The [officer]
      in this case was responding to an emergency and was
      investigating a disturbance. . . . Therefore, the limitation on
      law enforcement officers to proceed under section 776.05 to
      the exclusion of section 776.032 is distinguishable from the
      present case as such limitation only applies, if at all, to cases
      where the officer is in the process of making an arrest.
      Therefore this Court finds that the [officer] herein is eligible to
      seek immunity under Florida Statute 776.012 and 776.032 in
      the instant case.

(emphasis added; footnote omitted).

    Second, the circuit court “urge[d] the 4th DCA to reexamine the legal
holding in Caamano.” The circuit court observed that Caamano applied
the rule of statutory construction known as in pari materia to reconcile the
differences between sections 776.05 and 776.032. See Caamano, 105 So.
3d at 22 (“Because sections 776.05 and 776.032 address the use of
justifiable force in the context of a criminal prosecution, the doctrine of in
pari materia requires that we read them together and attempt to
harmonize them.”). However, the circuit court found that Caamano “need
not have gone into the doctrine of in pari materia at all.” The circuit court
reasoned, in pertinent part:

         In construing a statutory provision, the Court first looks to
      the actual language used in the statute. See State v. Bodden,
      877 So. 2d 680[, 685] (Fla. 2004). If the plain meaning of the
      language is clear and unambiguous, then the Court need not
      delve into the principles of statutory construction unless that
      meaning leads to a result that is either unreasonable or clearly
      contrary to legislative intent. See State v. Burris, 875 So. 2d
      408[, 410] (Fla. 2004). However, if the language is unclear or
      ambiguous, then the Court applies rules of statutory
      construction to discern legislative intent. See Bautista [v.
      State, 863 So. 2d 1180, 1185 (Fla. 2003)].

         Florida Statute 776.012(1) reads: “A person is justified in
      the use of deadly force . . . [.]” and Florida Statute 776.032(1)
      grants immunity to “A person who uses force . . . .” Emphasis
      added. There is nothing in the term “a person” that is unclear
      or ambiguous.       A law enforcement officer under any
      reasonable understanding of our language qualifies as “a
      person.”     Because the plain meaning is clear and
      unambiguous, the courts should refrain from trying to read it

                                      5
      as “any person, other than a law enforcement officer” through
      [the] use of statutory construction doctrines, maxims and
      tools.

(footnote omitted).

   Having concluded, as a matter of law, that the officer in the instant case
was eligible to seek Stand Your Ground immunity under sections
776.012(1) and 776.032(1), the circuit court applied its findings of fact to
conclude that the officer was entitled to Stand Your Ground immunity:

         The last question to address is whether the defendant’s use
      of force in this case was objectively unreasonable.           In
      Brosseau v. Haugen, 543 U.S. [194] (2004), the United States
      Supreme Court found it objectively reasonable for an officer to
      shoot a fleeing suspect out of fear [the suspect] endangered
      other officers on foot who[m] [the officer] believed were in the
      immediate area, the occupied vehicles in [the suspect’s] path,
      and any other citizens who might be in the area. Recently in
      Mullenix v. Luna, 577 U.S. -- , 136 S. Ct. 305 (2015), the
      United States Supreme Court also noted “the law does not
      require the officers in a tense and dangerous situation to wait
      until the moment a suspect uses a deadly weapon to act to
      stop the suspect.” Mullenix, [136 S. Ct. at 311], quoting Long
      v. Slaton, 508 F.3d 576[, 581] ([11th Cir.] 2007). “The court
      also rejected the notion that the deputy should have first tried
      less lethal methods . . . ‘we think the police need not have
      taken that chance and hoped for the best[.]’” Mullenix, [136
      S. Ct. at 311-12], quoting Long v. Slaton, [508 F.3d] at 583.
      The arguments advanced in Mullenix, Brosseau, and Long,
      supra, are no less compelling than the rationale for the use of
      force in the present case.

         The defendant testified that a deadly weapon was pointed
      directly at him and towards other Deputies responding with
      him. He testified that he was in fear for his life, the lives of
      his fellow officers and the various people in the area, including
      children at the pool. Instruction 3.6(f) of the Florida Standard
      Jury Instructions on justifiable use of deadly force states in
      part:

               In deciding whether the defendant was
            justified in the use of deadly force, you must
            consider the circumstances by which he was

                                     6
            surrounded at the time the force was used. The
            danger need not have been actual; however, to
            justify the use of deadly force, the appearance of
            danger must have been so real that a reasonably
            cautious and prudent person under the same
            circumstances would have believed that the
            danger could have been avoided only through the
            use of that force. Based upon appearances, the
            defendant must have actually believed that the
            danger was real.

         Based on the court’s factual findings, the Court concludes
      that the [officer’s] application of deadly force in the instant
      case was objectively reasonable.

         ....

         This Court therefore finds that the [officer] is entitled to
      immunity under F.S. 776.032 as a result of the justifiable use
      of deadly force pursuant to F.S. 776.012 notwithstanding his
      occupation as a law enforcement officer.

(footnote omitted).

                 2. The Parties’ Arguments on Appeal

   a. The State’s Arguments

   The state primarily argues in this appeal that the circuit court
improperly granted immunity as a matter of law to the officer pursuant to
sections 776.012(1) and 776.032(1).

   According to the state, because the officer was attempting an arrest,
Caamano is factually on point and, pursuant to Caamano, the officer was
not permitted to claim immunity pursuant to sections 776.012(1) and
776.032(1), which applies generally to all persons using force.

   Instead, the state argues, because the officer was attempting an arrest,
he was required to proceed pursuant to the more specific section
776.05(1), which applies to law enforcement officers using force in
attempting an arrest.

   According to the state, section 776.05(1) allowed the officer to assert a
claim of qualified immunity, for which the officer would not be entitled to

                                     7
a pre-trial evidentiary hearing and dismissal as permitted under section
776.032(1), but only an affirmative defense at trial to be determined by the
factfinder.

   To support that point, the state cites to a number of civil cases holding
that where issues of fact exist regarding whether an officer is entitled to
immunity, summary judgment was not applicable and a trial
determination was appropriate.

   In sum, the state argues:

          [T]his Court should follow the reasoning of Caamano and
      reverse the [circuit] court order because where the actions of
      a law enforcement officer using force in the line of duty are
      concerned, the specific language of [section] 776.05[(1)]
      should apply, not the general language of [section]
      776.032[(1)]. Additionally, because the question of whether
      qualified immunity pursuant to [section] 776.05[(1)] applies[]
      is for the jury not the judge, the order granting immunity must
      be reversed and this case remanded for a jury trial.

   b. The Officer’s Arguments

    In response, the officer argues the circuit court properly granted
immunity to him pursuant to sections 776.012(1) and 776.032(1).
Specifically, the officer argues that based on the circuit court’s findings of
fact that he was responding to an emergency and not making an arrest,
he was entitled to absolute immunity under section 776.032(1), and not
merely an affirmative defense at trial under section 776.05(1). According
to the officer, a court may not deny a motion seeking absolute immunity
under section 776.032(1) simply because factual disputes exist.

    The officer also argues, to the extent Caamano found that allowing a
law enforcement officer to seek absolute immunity under section
776.032(1) would abrogate section 776.05(1), Caamano was wrongly
decided. According to the officer, even though section 776.05(1) allows law
enforcement officers, charged with the use of excessive force during an
arrest, to claim the right of self-defense at trial, law enforcement officers
still may seek absolute immunity under section 776.032(1) before a trial.
To support this argument, the officer seeks to harmonize sections
776.032(1) and 776.05(1) by proposing the following example:

        A police officer goes to arrest a suspect. A scuffle ensues
      wherein the suspect reaches for the police officer’s gun. The

                                      8
      police officer is able to wrestle the suspect’s hand away from
      his gun and ultimately ends up shooting the suspect. The
      police officer is charged with manslaughter . . . . The [officer]
      asserts self-defense and files a motion to dismiss based on
      Stand Your Ground immunity and there is a pretrial hearing
      on the matter. The Trial Court rules that immunity does not
      attach. The [officer] then proceeds to trial and maintains a
      self-defense claim. At trial, the [officer], although he is a police
      officer, is still entitled to rely upon Florida Standard Jury
      Instruction 3.6(f) but is also entitled to the additional
      protection of [section] 776.05[(1)] which expands a police
      officer’s right to employ force to defend him[self] or herself or
      others.

   The officer finally argues “it would be difficult to imagine that the
Florida Legislature would intend to extend immunity to the general public
in a self defense case yet not extend the same right to those who take an
oath to uphold the law and protect the public[,] [t]hereby abrogating a law
enforcement officer’s right to assert immunity and forcing them to assert
an affirmative defense at trial.”

                    3. Our Examination of Caamano

   Because Caamano lies at the heart of the circuit court’s order and the
parties’ arguments on appeal, we examine Caamano in greater detail.

    In Caamano, the state alleged the following facts. As a street party was
dispersing, one individual refused to comply with police orders to exit the
street. An officer physically engaged the individual by escorting him to a
grassy area beside the roadway and taking him to the ground, but the
individual resisted. Two other officers assisted in detaining the individual
by delivering knee and hand strikes and using a taser to “drive stun” him.
Id. at 19.

   While the individual was face down on the ground after having been
beaten and tased by a group of law enforcement officers, Officer Caamano
approached. Caamano raised his right foot and “br[ought] it down in a
stomping motion” towards the individual’s legs, saying “put your hands
behind your back” as he did so. Id.

   The state alleged specifically that Caamano’s actions did not assist the
other officers with bringing the individual into custody, and that the
detained individual did not exhibit any active resistance toward Caamano.
Instead, the state alleged that “his stomp served no purpose other than to

                                       9
bring unjustified and unnecessary force to [the individual], who was
already engaged by three other officers.” Id.

   The state charged Caamano with attempted battery, a second-degree
misdemeanor.

   Caamano moved to dismiss the charge, initially alleging immunity
pursuant to section 776.05(1), Florida Statutes (2010), which the Second
District stated “provides qualified immunity for a law enforcement officer’s
use of force in making an arrest.” (emphasis added). Id. Caamano later
amended his motion to allege instead that he was immune from criminal
prosecution pursuant to section 776.032(1), the Stand Your Ground law.

   The county court denied the amended motion. Id. at 19-20. The county
court found that because Caamano was a law enforcement officer, and it
was undisputed that the alleged crime occurred during the course of an
arrest, he was not entitled to invoke the protection described in section
776.032(1). Id. at 20.

   Caamano then petitioned the circuit court for a writ of prohibition,
arguing that because section 776.032(1) does not expressly exclude law
enforcement officers from its protection, he was entitled to invoke the
protection of either statute. Id.

   The circuit court granted Caamano’s petition, finding “nothing in the
law that prevents [Caamano] from asserting immunity pursuant to Section
776.032[(1)].” Id. The circuit court’s order vacated the county court’s
order and directed the county court to conduct an evidentiary hearing
pursuant to section 776.032(1).

   The state filed a petition for writ of certiorari, arguing that the circuit
court departed from the essential requirements of the law.

   The Second District granted the petition, concluding that the circuit
court departed from the essential requirements of the law in vacating the
county court’s order. Id. at 19. The Second District reasoned:

          In construing a statute, a court’s purpose is to give effect
      to legislative intent, which is the polestar that guides the court
      in statutory construction. In order to determine legislative
      intent, one must first look to the actual wording of the statute
      and give it its appropriate meaning. Then, the doctrine of in
      pari materia applies. This doctrine is a principle of statutory
      construction that requires that statutes relating to the same

                                     10
subject or object be construed together to harmonize the
statutes and to give effect to the Legislature’s intent.
Consequently, related statutory provisions must be read
together to achieve a consistent whole, and where possible,
courts must give full effect to all statutory provisions and
construe related statutory provisions in harmony with one
another.

   Further, when construing multiple statutes addressing
similar subjects, the specific statute controls over the general.
In Mendenhall v. State, 48 So. 3d 740, 748 (Fla. 2010), the
Florida Supreme Court identified that

         [i]t is a well settled rule of statutory
      construction . . . that a special statute covering a
      particular subject matter is controlling over a
      general statutory provision covering the same and
      other subjects in general terms. In this situation
      the statute relating to the particular part of the
      general subject will operate as an exception to or
      qualification of the general terms of the more
      comprehensive statute to the extent only of the
      repugnancy, if any.

To hold otherwise would render the specific language
meaningless. See Mendenhall, 48 So. 3d at 749.

    Here, the State argues that the circuit court, acting in its
appellate capacity, departed from the essential requirements
of the law by applying the incorrect law. Specifically, the State
argues that by ordering the county court to conduct an
evidentiary hearing under section 776.032[(1)], the Stand
Your Ground statute, rather than proceeding under section
776.05[(1)], the statute specific to law enforcement, the circuit
court stripped section 776.05[(1)] of meaning. We agree.

   ....

    [T]he circuit court departed from the essential
requirements of the law by applying the incorrect law. . . .
Because sections 776.05[(1)] and 776.032[(1)] address the use
of justifiable force in the context of a criminal prosecution, the
doctrine of in pari materia requires that we read them together
and attempt to harmonize them.

                               11
         Upon such a review, it is evident that if Caamano is entitled
      to any immunity under either statute in this case, then such
      protection must flow from section 776.05[(1)]. We hold that
      the specific language of section 776.05[(1)], titled “Law
      enforcement officers; use of force in making an arrest,” must
      apply to the behavior of law enforcement officers during the
      course of an arrest, rather than the language of section
      776.032[(1)], which applies generally to the public at large.
      We agree with the State’s argument that holding otherwise
      would render the specific statute meaningless.              See
      Mendenhall, 48 So. 3d at 749. Accordingly, we grant the
      petition, quash the order of the circuit court, and remand the
      case for proceedings consistent with this opinion.

105 So. 3d at 20-22 (other internal citations and footnote omitted).

                               4. Our Review

    We employ a mixed standard of review. We review the circuit court’s
findings of fact to determine if such findings are supported by competent
substantial evidence, and we review the circuit court’s legal conclusions
de novo. See Joseph v. State, 103 So. 3d 227, 229-30 (Fla. 4th DCA 2012)
(in reviewing a trial court’s order on a motion to dismiss claiming immunity
under section 776.032(1), “[t]he trial court’s factual findings are entitled
to deference and must be supported by competent substantial evidence.
. . . The trial court’s legal conclusions are reviewed de novo.”). To the
extent we review the circuit court’s interpretation of sections 776.012(1),
776.032(1), and 776.05(1), our review also is de novo. See Bretherick v.
State, 170 So. 3d 766, 771 (Fla. 2015) (an issue of statutory interpretation
under section 776.032(1) is reviewed de novo).

    We conclude the circuit court’s findings of fact are supported by
competent substantial evidence. The record supports the circuit court’s
finding that the officer’s account of the incident was consistent with the
other credible witnesses’ testimony and the physical evidence. The record
also supports the circuit court’s finding that the man ignored repeated
warnings to stop and drop the weapon, turned towards the officers, and
pointed his weapon at the officers, causing the officer to be in fear for his
life and the lives of others, prompting the officer to shoot at the man,
resulting in the man’s death.

   The circuit court’s most significant finding of fact is that the officer was
responding to an emergency and investigating a disturbance, but was not

                                      12
making an arrest. That finding of fact is significant because, if true, it
eliminates section 776.05’s application to this case and distinguishes this
case from Caamano, where three officers already had detained the suspect
before Officer Caamano used unnecessary force against the suspect.

    While we conclude the finding of fact here that the officer was
responding to an emergency and investigating a disturbance was
supported by competent substantial evidence, we also recognize an
argument could be made that the officer here was in fact making an arrest.
As the circuit court found, after the officer and his sergeant spotted the
man about twenty yards from them, both the officer and the sergeant
shouted the commands “Stop!”, “Police!”, and “Drop the weapon!” The
officer then closed his distance from the man to approximately five to ten
feet, and continued to command the man to “stop” and “drop the weapon.”
It is reasonable to conclude that the officer was taking these actions to
make an arrest, and not merely to investigate the man’s intentions.

   Assuming that the officer was making an arrest, then we are squarely
faced with the legal question which the circuit court called to our attention.
That is, whether Caamano correctly held that if an officer is entitled to any
immunity during the course of an arrest, then such protection must flow
from section 776.05, which applies specifically to law enforcement officers,
rather than section 776.032, which applies generally to the public at large.

   We disagree with Caamano. We hold that a law enforcement officer,
who while making a lawful arrest, uses deadly force which he or she
reasonably believes is necessary to prevent imminent death or great bodily
harm to himself or herself or another or to prevent the imminent
commission of a forcible felony, is not limited to invoking a defense under
section 776.05(1), but is also permitted to seek immunity from criminal
prosecution under sections 776.012(1) and 776.032(1).

  In reaching our holding, we agree with the circuit court that sections
776.012(1)’s and 776.032(1)’s plain language dictates this conclusion. In
2013, section 776.012(1) provided:

         [A] person is justified in the use of deadly force and does
      not have a duty to retreat if:
         (1) He or she reasonably believes that such force is
      necessary to prevent imminent death or great bodily harm to
      himself or herself or another or to prevent the imminent
      commission of a forcible felony[.]

§ 776.012(1), Fla. Stat. (2013) (emphasis added).

                                     13
   Section 776.032(1) provided, in pertinent part:

         A person who uses force as permitted in s. 776.012 . . . is
      justified in using such force and is immune from criminal
      prosecution and civil action for the use of such force . . . . As
      used in this subsection, the term “criminal prosecution”
      includes arresting, detaining in custody, and charging or
      prosecuting the defendant.

§ 776.032(1), Fla. Stat. (2013).

    As the circuit court found, “There is nothing in the term ‘a person’ that
is unclear or ambiguous. A law enforcement officer under any reasonable
understanding of our language qualifies as ‘a person.’” Because sections
776.012(1)’s and 776.032(1)’s plain language is clear and unambiguous,
the officer in this case was permitted to seek immunity from criminal
prosecution under sections 776.012(1) and 776.032(1). See McNeil v.
State, 215 So. 3d 55, 58 (Fla. 2017) (“When the plain language of the
statute is unambiguous and conveys a clear meaning, the statute must be
given its obvious meaning.”).

    The source of our disagreement with Caamano appears to arise from
the following statement from that case: “In order to determine legislative
intent, one must first look to the actual wording of the statute and give it
its appropriate meaning. Then, the doctrine of in pari materia applies.” 105
So. 3d at 20 (emphasis added). Respectfully, to suggest that the doctrine
of in pari materia applies in every case is incorrect as a matter of law. As
the circuit court correctly found in this case, because sections 776.012(1)’s
and 776.032(1)’s plain language is clear and unambiguous, Caamano
“need not have gone into the doctrine of in pari materia at all.” See English
v. State, 191 So. 3d 448, 450 (Fla. 2016) (“When the statutory language is
clear or unambiguous, this Court need not look behind the statute’s plain
language or employ principles of statutory construction to determine
legislative intent.”) (emphasis added).

   Having concluded, as a matter of law, that the officer in the instant case
was eligible to seek Stand Your Ground immunity under sections 776.012
and 776.032, we also conclude, based on the circuit court’s findings of
fact, that the officer was entitled to Stand Your Ground immunity. We
agree with the circuit court that the officer reasonably believed using
deadly force was necessary to prevent imminent death or great bodily harm
to himself, his sergeant, and the nearby citizens. We adopt the circuit
court’s well-articulated reasoning in this regard as our own.

                                     14
    We also agree with the officer’s argument in response to the state’s
secondary argument on appeal. That is, as the officer argues, a court may
not deny a motion seeking immunity under sections 776.012(1) and
776.032(1) simply because factual disputes may exist. See Dennis v. State,
51 So. 3d 456, 462 (Fla. 2010) (“Section 776.032 does not limit its grant
of immunity to cases where the material facts are undisputed.”).

                                 Conclusion

   Based on the foregoing, we affirm the circuit court’s final order granting
the officer’s amended motion to dismiss the indictment against him for
manslaughter with a firearm. Specifically, we affirm the circuit court’s
conclusion that the officer was entitled to immunity from prosecution
under sections 776.012(1) and 776.032(1), Florida Statutes (2013), more
commonly known as Florida’s “Stand Your Ground” law. We also affirm
on the state’s second argument on appeal without further discussion.

   We certify conflict with Caamano. We also certify to our supreme court
the following question of great public importance:

      WHETHER A LAW ENFORCEMENT OFFICER, WHO WHILE
      MAKING A LAWFUL ARREST, USES DEADLY FORCE WHICH
      HE OR SHE REASONABLY BELIEVES IS NECESSARY TO
      PREVENT IMMINENT DEATH OR GREAT BODILY HARM TO
      HIMSELF OR HERSELF OR ANOTHER OR TO PREVENT THE
      IMMINENT COMMISSION OF A FORCIBLE FELONY, IS
      LIMITED TO INVOKING A DEFENSE UNDER SECTION
      776.05(1), OR IS ALSO PERMITTED TO SEEK IMMUNITY
      FROM CRIMINAL PROSECUTION UNDER SECTIONS
      776.012(1) AND 776.032(1), FLORIDA STATUTES (2013),
      MORE COMMONLY KNOWN AS FLORIDA’S “STAND YOUR
      GROUND” LAW.

   Affirmed; conflict certified; question of great public importance certified.

GROSS and KUNTZ, JJ., concur.

                             *         *         *

  Not final until disposition of timely filed motion for rehearing.




                                      15